Citation Nr: 1718891	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-24 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Air Force from December 1961 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The January 2013 rating decision, which denied service connection for tinnitus, is a final decision, and new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral tinnitus has since been received.

2. The Veteran's tinnitus is related to his active duty service.


CONCLUSIONS OF LAW

1. Evidence received in support of the Veteran's tinnitus claim since the January 2013 rating decision is new and material; therefore the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).

2. Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of either claim on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. New and Material Evidence Claim

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In this case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is a claim application which has been either allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1103.  Here, the Board denied service connection for tinnitus in a January 2013 decision.  The Veteran did not appeal this decision and the Chairman of the Board did not order reconsideration of this decision.  Therefore, the decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Here, a review of the brief submitted by the Veteran's representative in April 2017 reflects a discussion on the possibility of auditory threshold shifts during service.  In this regard, the Veteran's enlistment physical examination report does not contain any puretone audiometric threshold findings, but the Veteran's separation physical examination contains puretone audiometric threshold results that are consistent with normal hearing; specifically on separation the Veteran's auditory thresholds are noted to be less than 20 decibels across all relevant frequencies.

The basis for the AOJ's previous denial of service connection for bilateral tinnitus was the negative etiology opinion provided in the December 2012 VA audiological examination report.  With regard to medical nexus, that examiner provided a negative etiology opinion for the Veteran's claim of service connection for bilateral hearing loss and tinnitus on the basis that the Veteran's bilateral hearing was noted to be normal on his separation physical.  The examiner also supported his rationale by observing that the Veteran's service treatment records do not indicate any complaints of hearing loss or tinnitus during service.  This examiner noted the Veteran's military occupational specialty as a dog handler for the air police, observing that noise exposure was highly probable, and that the Veteran was exposed to jet engines.  The examiner also noted that the military did not provide the Veteran hearing protection during his active duty service, and that the Veteran's pre- and post-military history is absent for occupational and recreational noise exposure.  The examiner noted that the Veteran's tinnitus had been present since service.

Although post-service treatment records as well as additional lay statements have also been submitted to the AOJ since the January 2013 rating decision, the Board notes that such evidence while new, does not provide any additional information relevant to medical nexus that has not been previously considered by the AOJ.  However, with regard to the lack of affirmative evidence that the Veteran did not experience any auditory threshold shifts in service as discussed in the April 2017 brief, the Board notes that the December 2012 VA examiner did not discuss auditory threshold shifts or any existing relationship between auditory threshold shifts and tinnitus.  As the threshold for new and material evidence is low, the Board finds that the April 2017 brief constitutes new and material evidence such that the arguments contained therein, if consider by a VA examiner, might raise a reasonable possibility of substantiating the claim.  Therefore the criteria for reopening the Veteran's claim of entitlement to service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).

IV. Entitlement to Service Connection

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met; tinnitus is such a chronic disease because it is an "organic disease of the nervous system."  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge. 38 C.F.R. § 3.303 (b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, the Board observes that according to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), normal auditory thresholds vary from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss.  Moreover, where a Veteran has hearing loss that could be considered a disability for VA disability compensation purposes, that Veteran may establish direct service connection for that hearing loss even if it did not manifest until years after service on the basis that his current hearing loss is causally related to service.  See id. at 164 (citing 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); Douglas v. Derwinski, 2 Vet. App. 103, 108-09 (1992)).   Here, the Veteran and his representative have argued that because it is impossible to determine whether the Veteran experienced any auditory thresholds shifts during service there is sufficient evidence of a causal link between the Veteran's tinnitus and his in-service noise exposure.

With regard to the first element of service connection, as reflected in the December 2012 VA examination report, the Veteran has a current diagnosis of tinnitus.  

As for the second element of service connection, the Board notes that while the Veteran's service treatment records do not document tinnitus, the acoustic trauma reported by the Veteran is consistent with the nature of his military service, specifically his military occupational specialty, described above. As for the Veteran's lay statements with regard to the onset of his tinnitus, the nature of his symptoms, and the circumstances of his in-service and post-service noise exposure the Board finds that such statements are both competent and credible.  As noted by the United States Court of Appeals for Veterans Claims (Court), VA has acknowledged that "tinnitus is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss," and that "acoustic trauma is the most common cause of tinnitus."  See Fountain v. McDonald, 27 Vet. App. 258, 267 (2015) (citing U.S. Dep't of Veterans Affairs, Veterans Benefits Admin., Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus (2010)).  Additionally, the Veteran is competent to report the nature of his tinnitus symptoms because they are, as indicated by the "complaint of tinnitus" that is both "ringing and constant in both ears" noted by the December 2012 VA examiner, subjective in nature and as such do not require any specialized medical expertise to identify or describe.  

As for onset of the Veteran's tinnitus symptoms, the Board notes that the Veteran reported symptoms of tinnitus since active duty service at the December 2012 VA examination, but specified that onset of symptoms occurred "during" active duty service in an October 2012 lay statement.  Moreover, the December 2012 examination report reflects that the Veteran explained that the onset of his tinnitus was gradual, and that he could not attribute it to any one in-service event.  The Board finds that the Veteran is competent to report the onset of his tinnitus symptoms and the nature of his in-service and post-service noise exposure because such subjects pertain to factual observations that are directly within the Veteran's ability to experience, remember, and describe.  

Additionally, all of the Veteran's statements with regard to noise exposure onset and his tinnitus symptoms are credible, because they are corroborated by his personnel records, consistent with the nature of his service, and there is no persuasive evidence in the claims file that negates, undermines, or otherwise contradicts the substance of his lay statements.  Accordingly, the Board finds that there is sufficient evidence to meet the first two elements of service connection because there is evidence of current diagnosis of tinnitus and an in-service cause or event for this condition. 

However, with regard to the third and final element of service connection, the Board must first address the negative etiology opinion provided by the December 2012 VA examiner.  The Board notes that the examiner concluded that the Veteran's tinnitus was not caused by acoustic trauma in service primarily on the basis that the Veteran's hearing at the time of separation from service was within normal limits.  However, this fails to acknowledge that tinnitus and hearing loss are related, but separate and distinct medical conditions, that acoustic trauma in and of itself can cause tinnitus, and that acoustic trauma is the most common cause of tinnitus.  See Fountain, 27 Vet. App. at 267 (citing U.S. Dep't of Veterans Affairs, Veterans Benefits Admin., Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus (2010)).  Therefore, the Board finds that the negative etiology opinion provided by the December VA examiner is of limited probative value.

Accordingly, with consideration for the presumptive service connection provisions of 38 C.F.R. § 3.303, the Veteran's competent and credible lay statements of in-service symptom onset and acoustic trauma that are consistent with the nature of his service, and his continued symptomatology since service, the Board finds that the evidence in favor of and against an award of service connection for tinnitus is at least equal.  Accordingly, affording the Veteran the benefit of the doubt, an award of service connection for tinnitus is warranted here.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


ORDER

The Veteran's petition to reopen his claim of service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


